     Case 3:19-cv-00843-TWR-NLS Document 11 Filed 10/06/20 PageID.26 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11
     IN RE CASES TO BE TRANSFERRED                   ORDER TRANSFERRING CASES
12
     TO THE CALENDAR OF THE
13   HONORABLE TODD ROBINSON
14
15
16         The following cases are transferred from the calendar of the Honorable Dana M.
17   Sabraw to the calendar of the Honorable Todd Robinson. After this transfer, the case
18   number should be changed to reflect Judge Robinson’s initials. Therefore, in all case
19   numbers, the “DMS” that appears after the case number should be changed to “TWR.” The
20   magistrate judge will remain the same. This change should be made on all future filings to
21   ensure that all documents are properly sent to Judge Robinson. All dates currently set
22   before Judge Sabraw shall remain as set, but will be on Judge Robinson’s calendar. Dates
23   before the magistrate judge are unaffected by this Order.
24   1.    18cv0061, A v. United States of America
25   2.    18cv0330, Ruiz v. Romero
26   3.    18cv0662, Monroe v. Wilkie
27   4.    19cv1582, Samaniego v. Law Offices of Les Zieve
28   5.    18cv1377, Rinaldi v. BP West Coast

                                                 1
     Case 3:19-cv-00843-TWR-NLS Document 11 Filed 10/06/20 PageID.27 Page 2 of 4



 1         (and related cases)
 2         15cv1749, Persian Gulf Inc. v. BP West Coast Products LLC
 3         18cv1374, Bartlett v. BP West Coast Products LLC
 4   6.    18cv2044, Mitchell v. Silva
 5   7.    18cv2578, United States of America v. Gilbane
 6   8.    18cv2913, Wellons v. PNS Stores, Inc.
 7   9.    19cv0807, Ricker v. Salas
 8   10.   19cv0947, Gaxiola v. United States
 9   11.   19cv1345, Gutierrez v. Johnson & Johnson
10   12.   19cv1711, Godek v. CR Bard
11   13.   19cv2043, Stewart v. Quest Diagnostics
12   14.   20cv0174, Eiswerth v. U.S. Department of Homeland Security
13   15.   20cv0610, Perea v. FedEx
14   16.   20cv1028, Ditter v. Jewish Community Camp and Retreat
           Center
15
     17.   20cv1255, In re Lisa Golden
16
           (and related cases)
17
           18cv2089, In re Lisa Kaye Golden
18
19         18cv2699, Rogers v. Golden
           19cv0488, In re Lisa Golden
20
           19cv0836, Golden v. Kipperman
21
22         19cv0838, Golden v. Rogers

23         19cv0843, Golden v. Kipperman
           19cv1417, In re Lisa Kaye Golden
24
           19cv1678, Golden v. Kipperman
25
26         19cv2064, In re: Lisa Kaye Golden

27         19cv2065, Golden v. Rogers

28         19cv2178, Golden v. Rogers
           19cv2320, In re: Lisa Golden
                                                2
     Case 3:19-cv-00843-TWR-NLS Document 11 Filed 10/06/20 PageID.28 Page 3 of 4



 1         19cv2462, In re: Golden
 2         19cv2463, In re: Golden
 3         20cv0047, Golden v. Rogers
 4         20cv0050, Golden v. Rogers
 5         20cv0051, Golden v. Rogers
 6         20cv0052, Golden v. Rogers
 7         20cv0055, Golden v. Rogers
 8         20cv0057, Golden v. Rogers
 9         20cv0059, Golden v. Rogers
10         20cv0061, Golden v. Rogers
11         20cv0102, Golden v. Rogers
12         20cv0205, Golden v. Kipperman
13         20cv0206, Golden v. Kipperman
14         20cv0207, Golden v. Kipperman
15         20cv0305, Golden v. Kipperman
16         20cv0725, Golden v. Mann
17         20cv0855, Golden v. Kipperman
18         20cv0856, Golden v. Mann
19         20cv0857, Golden v. Kipperman
20         20cv0866, Golden v. Kipperman
21         20cv0950, In re Lisa Golden
22         20cv0951, In re Golden
23         20cv0952, In re Golden
24         20cv0999, In re: Lisa Golden
25         20cv1001, In re: Lisa Golden
26         20cv1002, Golden v. Kipperman
27         20cv1004, In re: Lisa Golden
28         20cv1005, In re: Lisa Golden

                                            3
     Case 3:19-cv-00843-TWR-NLS Document 11 Filed 10/06/20 PageID.29 Page 4 of 4



 1         20cv1044, Kipperman v. Golden
 2         20cv1087, Golden v. Kipperman
 3   18.   20cv1490, Raiser v. United States District Court for the Southern Dist. Of Cal.
 4   19.   20cv1733, Kohut v. National Security Agency
 5         IT IS SO ORDERED.
 6   Dated: October 6, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
